Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  150672                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150672
                                                                    COA: 314060
                                                                    Wayne CC: 04-000496-FC
  SAMIR HADOUS,
           Defendant-Appellant.

  _____________________________________/

          By order of December 18, 2015, the application for leave to appeal the October
  28, 2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Temelkoski (Docket No. 150643). On order of the Court, the case having been
  decided on January 24, 2018, 501 Mich ___ (2018), the application is again considered
  and, it appearing to this Court that the cases of People v Tucker (Docket No. 152798) and
  People v Snyder (Docket No. 153696) are pending on appeal before this Court and that
  the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2018
           a0516
                                                                               Clerk